         Case 1:20-cv-04018-PKC Document 17 Filed 08/18/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


 MYRTHO CHAPUSETTE, individually and
 on behalf of all others similarly situated,     Civil Action No.: 20-cv-04018-PKC

                              Plaintiff,

        v.

 TOURO COLLEGE AND UNIVERSITY
 SYSTEM and NEW YORK SCHOOL OF
 CAREER AND APPLIED STUDIES,

                              Defendant.


             NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Myrtho Chapusette

hereby dismisses without prejudice all claims against Defendants Touro College and University

System and New York School of Career and Applied Studies.


 Dated: New York, New York                       BURSOR & FISHER, P.A.
        August 18, 2020
                                                 By:    /s/ Philip L. Fraietta

                                                 Philip L. Fraietta
                                                 888 Seventh Avenue
                                                 New York, NY 10019
                                                 Telephone: (646) 837-7150
                                                 Facsimile: (212) 989-9163
                                                 Email: pfraietta@bursor.com

                                                 Attorneys for Plaintiff
